Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1 – 2, 4 – 9, 11 – 16, 18 – 19, 21 and 23 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner’s amendment was authorized by Mason Startz on April 15, 2022.
The application has been amended as follows: 
22.	(Canceled)
24.	(Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: AFCP and Arguments/Remarks dated March 18, 2022 in regards to claims 1 – 2, 4 – 9, 11 – 16, 18 – 19, 21 and 23 are persuasive and further, after search and consideration, and as discussed in interview dated April 15, 2022, claim limitations – a cover mounted to a portion of the housing and configured to overlie and at least partially enclose the supply tank receiver, the cover including at least two spaced cutouts through which the supply tank is visible from an exterior of the steam mop, as required by amended claims 1 and 21,  were found to be allowable.  
Although Sham, in view of Oh, generally teach a steam mop, Sham, alone or in combination with Oh, fails to teach, suggest or make obvious a cover mounted to a portion of the housing and configured to overlie and at least partially enclose the supply tank receiver, the cover including at least two spaced cutouts through which the supply tank is visible from an exterior of the steam mop, with the additional elements of the claim and as required by amended claims 1 and 21.
Claims 2, 4 – 9, 11 – 16, 18 – 19 and 23  are allowable as being dependents of allowed claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723